Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) currently presented have been considered but are moot because the new ground of rejection. 

Claim Objections
Claims 2 and 9 are objected to because of the following:
The use of the limitation “to be” although seems clear in its usage in claims 2 and 9. However, the limitation could also suggest that the limitation there after “to be” is intended but not required in the claimed invention. 
It is suggested the verb “be” removed to clearly define the structure of the present invnetion.
Appropriate correction is required

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 9 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsai et al. [US PGPUB 20190229170] (hereinafter Tsai).

Regarding claim 9, Tsai teaches a backplane, comprising:
a base substrate (100, Para 26);
a first conductive layer (118, Para 27) located on the base substrate (Fig. 4-3), the first conductive layer comprising a wire (Para 30);
a first protection layer (125, Fig. 4-3) located at a side of the first conductive layer facing away from the base substrate (Fig. 4-3);
a second conductive layer (124, Para 33) located at a side of the first protection layer facing away from the base substrate (Fig. 4-3), the second conductive layer comprising a conductive sub-layer (125a), the conductive sub-layer penetrating the first protection layer to be connected with the wire (Fig. 4-3);
a second protection layer (151, Fig. 4-3) located at a side of the second conductive layer facing away from the base substrate (Fig. 4-3);
a micro light-emitting diode (LED) (130, Para 35) penetrating the second protection layer to be connected with the conductive sub-layer (Fig. 4-3); and
a metallic reflective layer (165, Para 45), located at a side of the second protection layer facing away from the base substrate and configured to reflect light irradiated onto the metallic reflective layer from the micro LED (wherein layer 165 is a scattering layer; Para 48),
wherein a thickness of the first protection layer is greater than a thickness of the first conductive layer (Fig. 4-3), and a thickness of the second protection layer is greater than a thickness of the second conductive layer (Fig. 4-3).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 2, 9-11, 13, 16, 19 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bibl et al. [US PGPUB 20140267683] (hereinafter Bibl).

Regarding claim 2, Bibl teaches a backplane, comprising:
a base substrate (bottommost layer of structure 102; i.e. layer further from layer 126, Fig. 6C);
a first conductive layer (source/drain connection of T2 connecting to layer 142, Para 88, Fig. 6C) located on the base substrate (Fig. 6C), the first conductive layer comprising a wire (Para 88);
a first protection layer (122, Fig. 6C) located at a side of the first conductive layer facing away from the base substrate (i.e. side facing layer 142, Fig. 6C);
a second conductive layer (lowermost layer of layer 142 (ITO) to include portion of 142 extending through layer 122, Para 59; where layer 142 is an ITO-silver-ITO layer stack, Para 59) located at a side of the first protection layer facing away from the base substrate (i.e. side facing layer 142, Fig. 6C), the second conductive layer comprising a conductive sub-layer (portion of 142 extending through layer 122), the conductive sub-layer penetrating the first protection layer to be connected with the wire (Fig. 6C);
a second protection layer (146/148, Fig. 6C) located at a side of the second conductive layer facing away from the base substrate (i.e. sloped side surface facing layer micro-LED 400, Fig. 6C);
a micro light-emitting diode (LED) (400, Para 67) penetrating the second protection layer to be connected with the conductive sub-layer (Fig. 6); and
a metallic reflective layer (silver layer of layer 142, Para 59), located at a side of the second protection layer facing away from the base substrate (i.e. sloped side surface facing layer micro-LED 400, Fig. 6C) and configured to reflect light irradiated onto the metallic reflective layer from the micro LED (Para 59),
where the backplane further comprises an antioxidation layer (uppermost layer of layer 142, i.e. ITO layer, Para 59) located between the metallic reflective layer and the micro LED (Para 59).

Regarding claim 9, Bibl teaches a backplane, comprising:
a base substrate (bottommost layer of structure 102; i.e. layer further from layer 126, Fig. 6C);
a first conductive layer (source/drain connection of T2 connecting to layer 142, Para 88, Fig. 6C) located on the base substrate (Fig. 6C), the first conductive layer comprising a wire (Para 88);
a first protection layer (122, Fig. 6C) located at a side of the first conductive layer facing away from the base substrate (i.e. side facing layer 142, Fig. 6C);
a second conductive layer (lowermost layer of layer 142 (ITO) to include portion of 142 extending through layer 122, Para 59; where layer 142 is an ITO-silver-ITO layer stack, Para 59) located at a side of the first protection layer facing away from the base substrate (i.e. side facing layer 142, Fig. 6C), the second conductive layer comprising a conductive sub-layer (portion of 142 extending through layer 122), the conductive sub-layer penetrating the first protection layer to be connected with the wire (Fig. 6C);
a second protection layer (146/148, Fig. 6C) located at a side of the second conductive layer facing away from the base substrate (i.e. sloped side surface facing layer micro-LED 400, Fig. 6C);
a micro light-emitting diode (LED) (400, Para 67) penetrating the second protection layer to be connected with the conductive sub-layer (Fig. 6); and
a metallic reflective layer (silver layer of layer 142, Para 59), located at a side of the second protection layer facing away from the base substrate (i.e. sloped side surface facing layer micro-LED 400, Fig. 6C) and configured to reflect light irradiated onto the metallic reflective layer from the micro LED (Para 59),
wherein a thickness of the first protection layer is greater than a thickness of the first conductive layer (Fig. 6C), and a thickness of the second protection layer is greater than a thickness of the second conductive layer (Fig. 6C).

Regarding claim 10, Bibl teaches a backplane wherein the wire comprises a first sub-layer (via structure contacting the source region of T2, Fig. 6C) and a second sub-layer (portion directly connected to portion of 142 in layer 122, Fig. 6C) which are stacked (Fig. 6C), the first sub-layer is closer to the base substrate than the second sub-layer to the base substrate (Fig. 6C), and
a thickness of the first sub-layer is smaller than a thickness of the second sub-layer (Fig. 6C; i.e. thickness in the horizontal direction).

Regarding claim 11, Bibl teaches a backplane wherein a material of the metallic reflective layer comprises Ag (Para 59), and a material of the antioxidation layer comprises indium tin oxide (ITO) (Para 59).

Regarding claim 13, Bibl teaches a backlight module, comprising the backplane and an optical film (118, abstract, Fig. 6C; wherein the claimed structure is a backlight module).

Regarding claim 16, Bibl teaches a manufacturing method of a backplane, comprising: 
forming a first conductive layer (source/drain connection of T2 connecting to layer 142, Para 88, Fig. 6C) on a base substrate (bottommost layer of structure 102; i.e. layer further from layer 126, Fig. 6C), the first conductive layer comprising a wire (Para 88); 
forming a first protection layer (122, Fig. 6C) on the first conductive layer (Fig. 6); -5-Response filed 1/19/2022Application No. 16/831,096 Office Action dated 10/22/2021 
forming a second conductive layer (lowermost layer of layer 142 (ITO) to include portion of 142 extending through layer 122, Para 59; where layer 142 is an ITO-silver-ITO layer stack, Para 59) on the first protection layer (Fig. 6C), the second conductive layer comprising a conductive sub-layer (portion of 142 extending through layer 122), the conductive sub-layer penetrating the first protection layer to be connected with the wire (Fig. 6C); 
forming a second protection layer (126/146/148 or 126/148, Fig. 6C) on the second conductive layer (Fig. 6C); 
providing a micro light-emitting diode (LED) (400, Para 67), the micro LED penetrating the second layer to be connected with the conductive sub-layer (Fig. 6C); and 
forming a metallic reflective layer (silver layer of layer 142, Para 59) on the second protection layer (at least formed on material 126 of 126/146/148), the metallic layer being configured to reflect light irradiated on the metallic reflective layer from the micro LED (Para 59),
wherein after forming the metallic reflective layer and before providing the micro LED, the manufacturing method further comprises: forming an antioxidation layer (uppermost layer of layer 142, i.e. ITO layer, Para 59, Fig. 6C).

Regarding claim 19, Bibl teaches a manufacturing method of the backplane wherein forming the wire in the first conductive layer comprises: forming a first sub-layer (via structure contacting the source region of T2, Fig. 6C) and a second sub-layer (portion directly connected to portion of 142 in layer 122, Fig. 6C) that are stacked on the base substrate (Fig. 6C), wherein
the first sub-layer is closer to the base substrate than the second sub-layer to the base substrate (Fig. 6C), and 
a thickness of the first sub-layer is smaller than a thickness of the second sub-layer (Fig. 6C; i.e. thickness in the horizontal direction).  

Regarding claim 21, Bibl teaches a backplane wherein a thickness of the first protection layer is greater than a thickness of the first conductive layer (Fig. 6C), and a thickness of the second protection layer is greater than a thickness of the second conductive layer (Fig. 6C).  

Regarding claim 22, Bibl teaches a backplane wherein the wire comprises a first sub-layer (via structure contacting the source region of T2, Fig. 6C) and a second sub-layer (portion directly connected to portion of 142 in layer 122, Fig. 6C) which are stacked (Fig. 6C), the first sub-layer is closer to the base substrate than the second sub-layer to the base substrate (Fig. 6C), and a thickness of the first sub-layer is smaller than a thickness of the second sub-layer (Fig. 6C; i.e. thickness in the horizontal direction).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bibl.

Regarding claim 14, Bibl teaches the limitation of claims upon which it depends.
In the embodiment of Fig. 6C, Bibl does not specifically disclose the limitation of claim 14.
It however noted that the device of Bibl is related to a display panel such as modern computer displays, smart phones and televisions (Para 4).
In view of such further teaching by Bibl, it would have been obvious to a person having ordinary skills in the art to combine the teaching of Bibl based on the rationale of combining prior art elements according to known methods to yield predictable results (MPEP 2143) i.e. forming a reliable display device.
In view of such combination, a person having ordinary skills in the art will understand that the limitation of claim 14 would be obviously met.

Regarding claim 17, Bibl teaches the limitation of claims upon which it depends (wherein the second protective layer is layers 126/148).
In the embodiment of Fig. 6C, Bibl does not specifically disclose the limitation of claim 14.
However, it is noted that Bibl forms a third protection layer 146 (Fig. 6C).
In the embodiment of Fig. 3, Bible teaches a structure like that of Fig. 6C, wherein third protection layer 146 is formed on the antioxidation layer (uppermost layer of layer 142) before introducing the micro LEDs.
In view of such teaching by Bible it would have been obvious to a person having ordinary skills in the art to implement the teachings of Fig. 3in that of Fig. 6C based on the rationale of using known technique to improve similar devices (methods, or products) in the same way (MPEP 2143).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bibl in view of Tsai.

Regarding claim 12, Bibl teaches the limitation of claims upon which it depends.
Bibl does not specifically disclose the limitation of claim 14.
Referring to the invention of Tsai, Tsai teaches forming a backplane wherein a material of the base substrate (100, bottommost layer) is glass (Para 25).
In view of such further teaching by Tsai, it would have been obvious to a person having ordinary skills in the art to combine the teaching of Bibl and Tsai based on the rationale of combining prior art elements/teachings to yield predictable results (MPEP 2143).

Allowable Subject Matter
Claims 3-8, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ISMAIL A MUSE/            Primary Examiner, Art Unit 2819